UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1167


JAMES K. PENDERGRASS, JR., Escrow Agent,

                Plaintiff,

          v.

DONALD SULLIVAN, a/k/a James D. Sullivan,

                Defendant – Appellant,


UNITED STATES OF AMERICA,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cv-00287-FL)


Submitted:   June 25, 2015                  Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Sullivan, Appellant Pro Se. Michael J. Haungs, Supervisory
Attorney, Robert Joel Branman, Lee Perla, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald Sullivan appeals the district court’s order granting

summary judgment in favor of the United States in an interpleader

action.    We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the   appeal   for   the   reasons   stated   by   the   district   court.

Pendergrass v. Sullivan, No. 5:14-cv-00287-FL (E.D.N.C. Jan. 20,

2015).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                DISMISSED




                                     2